United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2214
                                    ___________

Carmen Vallejos-Miranda; Astrid         *
Carolina Schaffer, formerly             *
known as Astrid Carolina Amaya-         *
Vallejos,                               *
                                        *
            Petitioners,                * Petition for Review of an
                                        * Order of the Immigration
     v.                                 * and Naturalization Service.
                                        *
Immigration and Naturalization Service, *     [UNPUBLISHED]
                                        *
            Respondent.                 *
                                  ___________

                          Submitted: December 3, 1997
                              Filed: December 16, 1997
                                  ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


       Carmen Vallejos-Miranda and Astrid Carolina Amaya-Vallejos,1 mother and
daughter who are citizens of El Salvador, entered the United States on non-immigrant
visas. Astrid entered in November 1989 and Carmen in May 1990. In 1994, the



      1
       For ease of reference, the appellants have been referred to by their first names.
Immigration and Naturalization Service (INS) ordered them to show cause why they
should not be deported. Following a hearing, the Immigration Judge (IJ) found
deportability had been established, and after a subsequent hearing, denied Carmen and
Astrid&s applications for asylum and withholding of deportation, and ordered them to
voluntarily depart. The Board of Immigration Appeals (BIA) dismissed their appeal
from the IJ&s order, adopting the reasoning of the IJ, and Carmen and Astrid now
petition for review. They maintain the denial was arbitrary, capricious, and
unsupported by sufficient reasons. Reviewing the BIA&s factual findings underlying its
refusal to grant asylum under the substantial-evidence standard, see Feleke v. INS, 118
F.3d 594, 597-98 (8th Cir. 1997), we deny Carmen and Astrid&s petition.

      The Attorney General has discretion to grant asylum to a “refugee.” See 8
U.S.C.A. § 1158(b)(1) (West Supp. 1997). A refugee is an alien who is unwilling to
return to his or her home country because of “persecution or a well-founded fear of
persecution on account of race, religion, nationality, membership in a particular social
group, or political opinion.” See 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1997).

       Carmen presented evidence that she had been the personal secretary for a former
president of El Salvador, now deceased; although she had been required to keep
governmental secrets, she had never spoken out on behalf of a political candidate. In
October 1988, through an anonymous telephone call taken by Astrid, Carmen was
directed to a demand note threatening that her daughters would be kidnapped if she did
not pay a specific sum of money. The note contained statements that Carmen
possessed a “great amount of cash” and had “big businesses here and out of the
country.” Carmen later found a picture of a skeleton with the words “danger, death is
close” under the front door of her home. Shortly thereafter, Carmen sent her daughters,
including Astrid, to the United States. Although the note had been signed by a guerrilla
group, and the government and police had investigated, the actual perpetrator was
never identified.


                                          -2-
        Astrid returned to El Salvador in spring of 1989. In July 1989, she and Carmen
traveled to the United States to visit Astrid&s sister, returning to El Salvador the next
month. In November, Astrid again entered the United States and has remained here
since then. No further threats were made during the trips to El Salvador, but Astrid
testified that she fears returning there because she is afraid of being killed, it is hard to
find a job there, and she and her American boyfriend are getting engaged. Carmen
contended it was dangerous to return to El Salvador because she had been unable to
determine who made the threats, and she believed armed groups were committing
murders and kidnappings.

       We agree with the BIA that Carmen and Astrid did not show any connection
between the threats they experienced and their political opinions. See Ghasemimehr
v. INS, 7 F.3d 1389, 1390 (8th Cir. 1993) (per curiam) (noting that alien seeking
asylum must show persecution or feared persecution is based on one of five grounds
found in § 1101(a)(42)(A)). As to their alleged fear of future persecution, Carmen and
Astrid had to show their fear was "both subjectively genuine and objectively
reasonable.” Id. To overcome the BIA&s finding that Carmen and Astrid lacked a
well-founded fear, they must show their evidence “was so compelling that no
reasonable fact finder could fail to find the requisite fear of persecution.” Feleke, 118
F.3d at 598.

       After carefully reviewing the evidence, we conclude a reasonable fact finder
could find Carmen and Astrid&s fear of persecution was not objectively reasonable.
Carmen conceded that she did not openly express any political opinion in El Salvador,
the threats made no mention of Carmen&s political affiliation, Carmen and Astrid&s
subsequent travel between the United States and El Salvador is inconsistent with their
claimed fear, and they suffered no further threats during these subsequent stays in El
Salvador. Because substantial evidence supports the denial of asylum, we also affirm
the BIA&s withholding of deportation. See Behzadpour v. United States, 946 F.2d


                                            -3-
1351, 1354 (8th Cir. 1991) (finding that, when applicant is not eligible for asylum, he
or she is necessarily not entitled to have deportation withheld).

       Finally, we conclude the BIA adequately discussed the evidence and the reasons
for the denial of relief. See Miranda v. INS, 51 F.3d 767, 769 (8th Cir. 1995) (per
curiam); Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir. 1995).

      Accordingly, we deny the appellants& petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-